 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TURK,
Plaintiff(s), ORDER
- against - | 16 Civ. 2075 (NSR)
GREENBURGH CENTRAL SCHOOL DISTRICT, et al.,

Defendant(s).

 

Roman, D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is

ORDERED, that the Motion in Limine (ECF No. 58) is denied as moot. The Clerk
of the Court requested to terminate the motion (ECF No. 58). It is further

ORDERED, that the jury selection/trial scheduled to commence on February 24, 2020
is cancelled. It is further

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to either party, subject to reopening should the settlement not be consummated within forty-
five (45) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter
for purposes of enforcing any settlement agreement, they must submit the settlement agreement to
the Court within the next 45 days with a request that the agreement be “so ordered” by the Court.
SO ORDERED.

Dated: White Plains, New York ue
February 21, 2020 ao

sf

  

 

Nelson S. Roman, U.S.D.J.

 

 
